DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 12/2/2021, is acknowledged. Claim 1 is amended.  No new matter is present.  It is noted that a call to Applicant on February 4, 2022, to discuss potential rejoinder of withdrawn Claims 10-12 was unsuccessful.  Claims 10-12 do not include all of the limitations of an allowed claim and therefore, are not subject to rejoinder. (see also Restriction Requirement, dated 7/13/2021, p. 5).
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-12 directed to an invention non-elected without traverse.  Accordingly, claims 10-12 been cancelled.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a transformation-induced plasticity high-entropy alloy with a composition consisting of 10-35 at% of Co, 3-15 at% of Cr, 3-15 at% of V, 35-48 at% of Fe, and 0-25 at% of Ni (exclusive of 25), wherein the alloy has 95% or more of an FCC phase at room temperature.  Closest prior art Park requires at least 1 at% Mn, and therefore, fails to teach an alloy meeting the claimed closed composition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735